Citation Nr: 1413613	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée 

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002 and from January 2004 to November 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  This case was remanded in June 2011 for further development.


FINDINGS OF FACT

1.  Bilateral hearing loss, as defined by VA regulations, is not shown. 

2.  The Veteran's recurrent bilateral ankle instability with ligament involvement is causally related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2. The criteria for entitlement to service connection for recurrent bilateral ankle instability with ligament involvement have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants. 

Duty to Notify

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by a letter dated in November 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations regarding his claimed issues in January 2008, February 2008, May 2012, and July 2012.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled, and the appellant is not prejudiced by a decision on the claim at this time. 


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b)  can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b)  presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 ...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385 , and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran maintains that his hearing loss is due acoustic trauma in service.  The evidence of record regarding his hearing is limited.  The Veteran had normal hearing upon separation from his first period of service in 2002 and did not mention hearing problems on his medical history report.  Service Treatment Records (STRs) are silent for any complaints or treatment of hearing loss. 

On January 2008 VA audiological examination, the examiner noted the Veteran's noise exposure in service including gun fire and improvised explosion devices (IEDs) without the use of hearing protection.  The pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
25
45
LEFT
30
25
35
40
40

The pure tone threshold average was 30 in the right ear and 35 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 70 percent in the right ear and 34 percent in the left ear.  However, due to inconsistencies in the behavioral responses and poor-intertest reliability, the examiner could not diagnosis a hearing status.  The examiner noted that the speech recognition scores were in poor agreement with the pure tone average and the word recognition scores obtained with the Maryland CNC test were inconsistent with the conversational ability of the Veteran.

Per the June 2011 Board remand, the Veteran was afforded another VA fee-basis audiological examination in May 2012, which showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20
LEFT
15
20
10
15
10

The pure tone threshold average was 16 in the right ear and 14 in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner deemed these results valid for rating purposes and found normal hearing bilaterally.  This audiometry does not show hearing loss disability as defined in 38 C.F.R § 3.385.

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Here, the probative May 2012 audiological examination revealed no hearing loss disability.  Thus, the Board finds that the Veteran does not have a current hearing loss disability for which service connection can be granted. 

In sum, the record as it stands simply does not show current hearing loss disability-.  Should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385  are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal must be denied at this time. 

Bilateral Ankle Disability

The Veteran's DD Form 214s document that his military occupational specialty (MOS) in service included rifleman and machine gunner.  In addition, the Veteran's DD Form 215 documents that the Veteran received the Combat Action Ribbon which is evidence of participation in combat.  The Veteran's descriptions of jumping out of vehicles and carrying heavy equipment while walking or running are consistent with what a rifleman and machine gunner would experience in combat. 

Service treatment records do not document any ankle complaints, and the Veteran has testified that he did report it once while deployed and was given pain medication and allowed to rest for a day or two.  He essentially stated that the medic did not have easy access to records and would not normally record such relatively minor incidents. 

In October 2006, the Veteran sought private treatment for a right ankle sprain and reported a history of recurrent ankle sprains.  He was diagnosed with right grade I to II calcaneofibular, talofinular ligament sprain and was given ankle stirrups and prescribed ice and elevation.  In January 2007, it was recommended that the Veteran obtain physical therapy to rehabilitate the ankle injury and the private physician noted a chronic ankle sprain. 

In January 2007, the Veteran underwent physical therapy for his right ankle sprain.  The Veteran reported a history of ankle sprains and noted that he has trouble performing his duties in the Marine Corps (Reserves). 

A November 2007 VA treatment record indicates the Veteran sought treatment for bilateral ankle instability and noted that he had three ankle sprains that year. 

On February 2008 VA examination, the Veteran did not recall any injury to either ankle prior to military service.  He reported that he was in the infantry in service and frequently carried 50 to 60 pounds on his back.  He indicated that he recalled injuring one of his ankles in training prior to his deployment and one of his ankles while stationed in Iraq when he jumped out of a truck.  He reported that he frequently twisted his ankles during service and has continued to injure his ankles since separation from active duty in 2004.  He indicated that he is in constant pain, particularly when he walks, and suffers from instability. 

The February 2008 examiner noted a January 2008 MRI of the right ankle which suggested partial thickness tear of the ligament as well as a January 2008 MRI of the left ankle which indicated partial thickness tear of the anterior talofibular ligament and thickening of the posterior tibiotalar fibers.  The examiner diagnosed bilateral ankle instability, partial thickness tear of the anterior talofibular ligament of the left ankle, and partial thickness tear of the calcaneo-fibular ligament of the right ankle.  No medical nexus opinion was provided. 

A May 2008 VA treatment record indicates that the Veteran sought treatment for bilateral ankle instability and indicated that his ankles were getting worse. 

A November 2008 VA treatment record indicates that the Veteran sought treatment for bilateral ankle instability.  The Veteran reported recurrent sprains and occasionally using braces to alleviate symptoms.  A right ankle lateral ligament reconstruction was recommended. 

On the August 2010 Board hearing, the Veteran testified that in 2004 during training prior to deployment, he sprained his left ankle.  He reported not seeking treatment at that time.  He also reported spraining his right ankle while in Iraq and carrying heavy loads on his back while running, jumping, and twisting, causing him to repeatedly sprain both ankles in service.  He denied seeking treatment in service.  The Veteran reported requesting his mother send him ankle braces to alleviate his instability while in service and experiencing swelling and pain in both ankles.  He also noted that although he had been scheduled for surgery, he could not afford the recovery time necessary and cancelled the procedure. 

In June 2011, the Board remanded for another VA examination with a medical nexus opinion. 

On July 2012 VA examination, the Veteran reported sustaining a series of ankle injuries in service.  After reviewing the claims file and examining the Veteran, the examiner diagnosed chronic ankle instability of the right ankle and partial thickness tear of the anterior talofibular ligament and thickening of the posterior tibiotalar fibers of the left ankle.  The examiner opined that it was as least as likely as not that the Veteran's bilateral ankle disability was related to service due to his reported repeated ankle injuries. 

When given the benefit of the doubt, the Board finds that the Veteran's entitlement to service connection for a bilateral ankle disability (apparently diagnosed as recurrent bilateral ankle instability with ligament involvement) is warranted.  The Veteran has consistently reported repeated ankle injuries in service and such injuries are consistent with the circumstances and conditions of his combat service.  He has continued to seek treatment for his bilateral ankle disability since separation from service and has since been diagnosed with chronic ankle instability and partial thickness ligament tears in both ankles, as well as thickening of the posterior tibiotalar fibers in the left ankle.  The VA examiner in May 2012 opined that the Veteran's current ankle disabilities are at least as likely as not related to the repeated ankle injuries service.  As such, the Board finds that entitlement to service connection for recurrent bilateral ankle instability with ligament involvement is warranted.



ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection recurrent bilateral ankle instability with ligament involvement is warranted.  To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


